Citation Nr: 1109058	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling until August 9, 2009; and as 50 percent as of August 10, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD.  A February 2010 rating decision increased the PTSD rating from 30 percent to 50 percent, effective August 10, 2009.  In May 2010, the Veteran testified before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further adjudication of the claim.

The Board finds that remand for an additional VA examination is needed.  At his May 2010 hearing before the Board, the Veteran stated that the severity of his PTSD had worsened since the date of the last examination.  Specifically, the Veteran stated that his PTSD symptoms have worsened as his physical health has worsened, causing him to have to cut back on the hours that he can work.  The Veteran was last afforded a VA examination for PTSD in November 2009.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the November 2009 VA examination in not unduly remote, because there may have been a significant change in the Veteran's service-connected PTSD since that examination that could have a significant effect on the rating assigned, a new examination is in order.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination to determine the current severity of his service-connected PTSD.  The examiner should review the claims folder and should note that review in the report.  All signs and symptoms of the service-connected PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning, and specifically opine as to whether the Veteran's PTSD renders him unemployable.  The rationale for all opinions must be explained in detail.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


